PER CURIAM.
Appellant was charged in two informations with robbery and in a third with breaking and entering. He was tried and convicted on two informations and pleaded guilty on one. The sentences imposed run concurrently. His motion for relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix, was denied by the trial court, and this appeal followed. A continuance granted prior to trial, on motion of the state, was a matter within the sound judicial discretion of the trial court. Abuse of discretion was not shown. Appellant’s challenge of a ruling of the trial court on admissibility of certain evidence does not present a ground for relief under Criminal Procedure Rule 1, being a matter reviewable on appeal from the judgment. Mason v. State, Fla.App.1964, 167 So.2d 618; Kirkland v. State, Fla.App.1964, 165 So.2d 774. The trial court correctly rejected appellant’s contention that he was entitled to relief because he was without counsel when arraigned on two of the in-formations, as no prejudice was shown to have resulted therefrom. Snow v. State, Fla.App.1965, 171 So.2d 557; Sam v. State, Fla.App.1964, 167 So.2d 258; Abbott v. State, Fla.App.1964, 164 So.2d 243; Fauls v. State, Fla.App.1964, 164 So.2d 35; Bell v. State, Fla.App.1964, 164 So.2d 28; Webster v. State, Fla.App.1963, 156 So.2d 890. When so arraigned the defendant pleaded not guilty. Later, with the benefit of advice of employed counsel, defendant’s pleas of not guilty were changed to not guilty by reason of insanity on two of the infor-mations, and trial was had thereon. On the remaining information, with advice of em*34ployed counsel, the defendant changed his plea to one of guilty.
No reversible error having been made to appear, the order appealed from is affirmed.
Affirmed.